FILED
                             NOT FOR PUBLICATION                            JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL ALEXANDER RODRIGUEZ,                     No. 10-71505

               Petitioner,                       Agency No. A075-017-000

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Michael Alexander Rodriguez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for

withholding of removal and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

      Rodriguez fears future persecution by his uncle because he disclosed his

uncle’s abuse of Rodriguez and his siblings when they were children. Substantial

evidence supports the BIA’s denial of Rodriguez’s withholding of removal claim.

See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative).

      Substantial evidence also supports the BIA’s denial of Rodriguez’s CAT

claim because he failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the Guatemalan government. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                   10-71505